Order filed September 13, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-16-00454-CV
                                    ____________

DONALD YOUNG, DORIS YOUNG AND DONNA HOLCOMB, Appellants

                                          V.

                         CHRIS DI FERRANTE, Appellee


                 On Appeal from the County Court at Law No. 2
                           Galveston County, Texas
                      Trial Court Cause No. CV-0052700

                                       ORDER

      This appeal is from a judgment signed May 3, 2016. Appellants filed notices
of appeal on June 6, 2016. Appellants filed affidavits of indigence on August 22,
2016, which this court referred to the trial court.

      On September 8, 2016, the trial court notified this court that the reporter’s
record had been filed and that no contest was filed to the affidavits of indigence.
“Unless a contest is timely filed, no hearing will be conducted, the affidavit’s
allegations will be deemed true, and the party will be allowed to proceed without
advance payments of costs.” See Tex. R. App. P. 20.1(f).

      Accordingly, the Galveston County District Clerk is directed to file the clerk’s
record within 30 days of the date of this order.



                                       PER CURIAM